Citation Nr: 1525266	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-25 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 0 percent from April 11, 2011, to March 21, 2012, and in excess of 20 percent from March 22, 2012, forward, for mild degenerative disc disease (DDD) with bulging disc and intervertebral disc syndrome of the lumbar spine; to include whether separate ratings are warranted for radiculopathy of the right and left lower extremities from April 11, 2011, to March 21, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Russotto, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the RO denied entitlement to a TDIU.  The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case (SOC) in August 2013.  The Veteran then submitted a substantive appeal in September 2013.

In August 2012, the RO granted service connection for mild DDD with bulging disc and intervertebral disc syndrome of the lumbar spine, as well as for sciatica of the right and left lower extremities, each effective from March 22, 2012.  Later that month, the Veteran submitted a notice of disagreement as to the effective date assigned for service connection for his low back disorder, claiming that he should have been awarded an effective date of April 11, 2011.  In June 2013, the RO assigned an earlier effective date of April 11, 2011 for the award of service connection for mild DDD with bulging disc and intervertebral disc syndrome of the lumbar spine, thereby granting his claim in full as to that matter.  The Veteran had also submitted an NOD as to the disability rating assigned for his mild DDD with bulging disc and intervertebral disc syndrome of the lumbar spine.  He was provided with an SOC in April 2014, and submitted a timely substantive appeal in June 2014.  

In an April 2015 rating decision, the RO proposed to reduce the ratings assigned for the Veteran's DDD of the lumbar spine and radiculopathy of his lower extremities from 20 to 10 percent, respectively.  This proposed reduction has not yet been effectuated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2015.  The examiner commented that the Veteran's lumbar spine disability would impact his ability for physical employment.  However, upon review of the claims folder, the Board finds that further explanation is required.  Accordingly, the Veteran should be scheduled for an additional VA examination.  His updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since July 2014.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to assess the current level of severity of his service-connected degenerative disc disease with bulging disc and intervertebral disc syndrome of the lumbar spine and radiculopathy of the lower extremities.  An appropriate DBQ(s) should be filled out for this purpose, if possible.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., lumbar spine DDD; radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity), to include in the aggregate, particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




